DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 13, and 19-24 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Claim 9 recites the compounds TiOxFy, SnOxFy, and WO(3-x)Fx, rendering the claim indefinite. Specifically, the claim fails to recite the values or range of values for the variables x and y.
Claim 13 recites “wherein the wherein said fluorine-containing layer…” rendering the claims indefinite. For the purposes of examination, the claim will be interpreted to recite “wherein the said fluorine-containing layer…”
Claim 19 recites “Ar/F2,” rendering the claims indefinite. For the purposes of examination, the claim will be interpreted to recite “ArF2.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10-25, 27, and 30-35 are rejected under 35 U.S.C. § 102(a)(1) & (a)(2) as being anticipated by Newbound et al. (US 2015/0243973 A1), hereinafter “Newbound.”
Regarding claim 1, Newbound teaches an electrode comprising:
	a silicon-dominant electrochemically active material, in this case a Group IVA particle including silicon (see, e.g. (¶ [0035]-[0037] & [0070]-[0071]); and
	a fluorine-containing layer, in this case the particles include a surface modifier such as  fluorine substituted 2,3-dihydroxytetracene, fluorine substituted 2,3-dihydroxypentacene, fluorine substituted pentacene, trifluoromethyl substituted pentacene, polyvinylidene fluoride (PVDF), and other fluorinated or trifluoromethylated substituted compounds (¶ [0085]).
Regarding claim 2, Newbound further teaches that the electrochemically active material comprises 70% to 100% by weight silicon, in this case the composite may include 70 wt% Group IVA particles to 100 wt% Group IVA particles (¶ [0112]).
Regarding claim 3, Newbound further teaches that the active material comprises silicon particles, in this case Group IVA particles (¶ [0082]-[0083]), and the silicon particles are coated with the fluorine-containing layer, in this case the particle may be fully surface modified (¶ [0072]; Fig. 1, reference no. 1).
Regarding claim 4, Newbound further teaches that the silicon particles have an average particle size between 1 μm to 50 μm, in this case the particle size may be micron-sized (¶ [0264]).
Regarding claim 5, Newbound further teaches that the electrochemically active material comprises a film (¶ [0113]) and the film is coated with the fluorine-containing layer, in this case film formed with the fully surface-modified particles results in a layer of fluorine-containing material (see Fig. 9).
Regarding claim 10, Newbound further teaches that the electrode comprises an anode (¶ [0035]).
Regarding claim 11, Newbound further teaches that the electrode comprises a Si-composite electrochemically active film (see, e.g. ¶ [0034]).
Regarding claim 12, Newbound further teaches that the electrode is a self-supported film, in this case the surface modifier may act as a binder (¶ [0124]) which results in a self-supported structure when the material is placed in a film (see Fig. 9).
Regarding claim 13, the limitation “wherein the wherein (sic) said fluorine-containing layer is formed via a chemical reaction with a solid electrolyte interphase (SEI) fluorinating precursor and/or an SEI fluorinating compound” is a product-by-process limitation. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” M.P.E.P. § 2113. Here, Newbound teaches all of the positively-recited structural limitations as set forth in the rejection of claim 1, above. Therefore, Newbound anticipates the claim.
Regarding claim 14, Newbound further teaches that the electrochemically active material is activated (¶ [0088]).
Regarding claim 15, the limitation “wherein activating the electrochemically active material comprises exposing the electrochemically active material to a coupling reagent” is a product-by-process limitation. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” M.P.E.P. § 2113. Here, Newbound teaches all of the positively-recited structural limitations as set forth in the rejection of claim 14, above. Therefore, Newbound anticipates the claim.
Regarding claim 16, the limitation “wherein the coupling reagent comprises [3-(2-Aminoethylamino)propyl]trimethoxysilane (AEAPTMS)” is a product-by-process limitation. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” M.P.E.P. § 2113. Here, Newbound teaches all of the positively-recited structural limitations as set forth in the rejection of claim 14, above. Therefore, Newbound anticipates the claim.
Regarding claim 17, the limitation “wherein the electrochemically active material is activated and is subsequently exposed to a SEI fluorinated precursor” is a product-by-process limitation. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” M.P.E.P. § 2113. Here, Newbound teaches all of the positively-recited structural limitations as set forth in the rejection of claim 14, above. Therefore, Newbound anticipates the claim.
Regarding claim 18, the limitation “wherein the electrochemically active material is activated and is subsequently exposed to a SEI fluorinating compound” is a product-by-process limitation. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” M.P.E.P. § 2113. Here, Newbound teaches all of the positively-recited structural limitations as set forth in the rejection of claim 14, above. Therefore, Newbound anticipates the claim.
Regarding claim 19, the limitation “wherein SEI fluorinating precursor and/or the SEI fluorinating compound comprises a metal fluoride compound, a fluorine doped metal oxide compound, a fluoropolymer, a Nafion compound, a Li ion exchanged Nafion compound, hexafluorosilicic acid, a fluorinated organophosphine compound, a fluoride molten salt, a fluoride ion solution, XeF2, F2, SiF4, CF4, Ar/F2, or a combination thereof” is a product-by-process limitation. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” M.P.E.P. § 2113. Here, Newbound teaches all of the positively-recited structural limitations as set forth in the rejection of claim 1, above. Therefore, Newbound anticipates the claim.
Regarding claim 20, the limitation “wherein the SEI fluorinating precursor comprises Al(NO3)3∙9H20 and NH4F” is a product-by-process limitation. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” M.P.E.P. § 2113. Here, Newbound teaches all of the positively-recited structural limitations as set forth in the rejection of claim 1, above. Therefore, Newbound anticipates the claim.
Regarding claim 21, the limitation “wherein the metal fluoride compound comprises LiF, AlF3, CuF2, FeF3, TiF3, FeF2, NiF2, CoF3, CoF2, MnF2, AgCuF3, BiF3, VF3, NbF5, or a combination thereof” is a product-by-process limitation. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” M.P.E.P. § 2113. Here, Newbound teaches all of the positively-recited structural limitations as set forth in the rejection of claim 1, above. Therefore, Newbound anticipates the claim.
Regarding claim 22, the limitation “wherein the metal fluoride compound comprises AlF3” is a product-by-process limitation. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” M.P.E.P. § 2113. Here, Newbound teaches all of the positively-recited structural limitations as set forth in the rejection of claim 1, above. Therefore, Newbound anticipates the claim.
Regarding claim 23, the limitation “wherein the fluorine doped metal oxide compound comprises TiOxFy, SnOxFy, FeOF, WO(3-x)Fx, fluorine doped SnO2, fluorine doped ZnO, or a combination thereof” is a product-by-process limitation. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” M.P.E.P. § 2113. Here, Newbound teaches all of the positively-recited structural limitations as set forth in the rejection of claim 1, above. Therefore, Newbound anticipates the claim.
Regarding claim 24, the limitation “wherein the SEI fluorinating precursor comprises a complex of glyme and LiF” is a product-by-process limitation. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” M.P.E.P. § 2113. Here, Newbound teaches all of the positively-recited structural limitations as set forth in the rejection of claim 1, above. Therefore, Newbound anticipates the claim.
Regarding claim 25, Newbound teaches an electrochemical device comprising:
	an anode comprising the electrode of claim 1 (see rejection of claim 1, above);
	a cathode (¶ [0037] & [0205]); and
	an electrolyte (¶ [0027]).
Regarding claim 27, Newbound further teaches that the electrolyte comprises methylethyl carbonate, diethyl carbonate, dimethyl carbonate (¶ [0522], and propylene carbonate (¶ [0384].
Regarding claim 30, Newbound further teaches that the electrolyte does not comprise ethylene carbonate, in this case the recited electrolytes may include a single carbonate or combinations of carbonates that do not include ethylene carbonate (see ¶ [0384] & [0522]).
Regarding claim 31, Newbound further teaches that the electrolyte comprises LiPF6 (¶ 0240]).
Regarding claim 32, Newbound further teaches that the electrolyte comprises 1 M to 1.2 M LiPF6, in this case 1 M LiPF6 (¶ 0240]).
Regarding claim 33, Newbound further teaches that the cathode comprises LiCoO2 (¶ [0240]).
Regarding claim 34, Newbound further teaches that the cathode comprises Nickel-Cobalt-Manganese, in this case LiNi1/3Co1/3Mn1/3O2 (¶ [0285]).
Regarding claim 35, Newbound further teaches that the electrochemical device is a battery (see, e.g. ¶ [0240]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 26, and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over Newbound as applied to claims 1 and 25, above, and further in view of Jo et al. (US 2018/0097229 A1), hereinafter “Jo.”
Regarding claim 6, Newbound does not teach that the layer comprises a metal fluoride compound, a fluorine doped metal oxide compound, a Nafion compound, or a combination thereof. However, Jo teaches providing a silicon-containing active material particle for a negative electrode (¶ [0094]) with a protective coating comprising metal fluorides such as LiF and AlF-3 (¶ [0095]). One having ordinary skill in the art would have realized that providing such a protective layer to the silicon-containing active material would have suppressed side reactions with the electrolyte solution and may form a solid electrolyte interphase layer (SEI), thereby facilitating improved lithium battery lifespan characteristics (¶ [0094]). Therefore, it would have been obvious to have included a metal fluoride compound in the fluorine-containing layer in order to facilitate improved lithium battery lifespan characteristics.
Regarding claim 7, Newbound does not teach that the layer comprises a metal fluoride compound. However, Jo teaches providing a silicon-containing active material particle for a negative electrode (¶ [0094]) with a protective coating comprising metal fluorides such as LiF and AlF-3 (¶ [0095]). One having ordinary skill in the art would have realized that providing such a protective layer to the silicon-containing active material would have suppressed side reactions with the electrolyte solution and may form a solid electrolyte interphase layer (SEI), thereby facilitating improved lithium battery lifespan characteristics (¶ [0094]). Therefore, it would have been obvious to have included a metal fluoride compound in the fluorine-containing layer in order to facilitate improved lithium battery lifespan characteristics.
Regarding claim 8, Newbound does not teach that the layer comprises a metal fluoride compound. However, Jo teaches providing a silicon-containing active material particle for a negative electrode (¶ [0094]) with a protective coating comprising metal fluorides such as AlF-3 (¶ [0095]). One having ordinary skill in the art would have realized that providing such a protective layer to the silicon-containing active material would have suppressed side reactions with the electrolyte solution and may form a solid electrolyte interphase layer (SEI), thereby facilitating improved lithium battery lifespan characteristics (¶ [0094]). Therefore, it would have been obvious to have included a metal fluoride compound in the fluorine-containing layer in order to facilitate improved lithium battery lifespan characteristics.
Regarding claim 26, Newbound does not teach that the cathode comprises lithium. However, Jo teaches a silicon-containing for a negative electrode (¶ [0094]) and a lithium-containing positive electrode, in this case lithium metal serves as the counter electrode (¶ [0151]). One having ordinary skill in the art would have understood that substituting the counter electrode of Jo for the cathode of Newbound would have yielded the predictable result of a functional lithium ion battery. See M.P.E.P. § 2143 I. B. Therefore, it would have been obvious to have substituted the lithium metal counter electrode for the cathode of Newbound in order to yield the predictable result of a functioning lithium ion battery.
Regarding claim 28, Newbound is silent as to the mass loading of the carbonate components of the electrolyte. However, Jo teaches an electrolyte comprising LiPF6 dissolved in ethylene carbonate (EC), diethyl carbonate (DEC), and fluoroethylene carbonate (FEC) at a ratio of 5:70:25 by volume (¶ [0151]). This results in a DEC mass loading of approximately 61 wt%.1 One having ordinary skill in the art would have understood that providing an electrolyte with such a DEC loading would have yielded the predictable result of a functional lithium ion battery electrolyte. See M.P.E.P. § 2143 I. A. Therefore, it would have been obvious to have provided greater than 10 wt% DEC in order yield the predictable result of a functional lithium ion battery electrolyte.
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Newbound and Jo as applied to claim 6, above, and further in view of Horpel et al. (US 2008/0032197 A1).
Regarding claim 9, neither Newbound nor Jo teaches the fluorine doped metal oxide compound. However, Horpel teaches a negative electrode comprising fluorine doped tin oxide and zinc oxide as an electroconductive adhesive (¶ [0046]). One having ordinary skill in the art would have realized that including such a material with the negative electrode active material would have ensured that the particles of the active material remained connected to each other and the current collector (see ¶ [0046]), thereby improved negative electrode conductivity and facilitating improved lithium ion battery performance. Therefore, it would have been obvious to have included fluorine doped tin oxide or zinc oxide in order to facilitate improved lithium ion battery performance.
Claim 29 is rejected under 35 U.S.C. § 103 as being unpatentable over Newbound and Jo as applied to claim 28, above, and further in view of Coowar et al. (US 2013/0069601 A1), hereinafter “Coowar.”
Regarding claim 29, neither Newbound nor Jo specify an electrolyte comprising about 30 wt% FEC and about 70 wt% EMC. However, Coowar teaches an electrolyte comprising LiPF6 dissolved in about 30 wt% FEC and about 70 wt% EMC, in this case the ratio of FEC to EMC is 30:70 (¶ [0229]). One having ordinary skill in the art would have understood that providing such an electrolyte solution would have yielded the predictable result of a functional lithium ion battery. See M.P.E.P. § 2143 I. A. Therefore, it would have been obvious to have provided about 30 wt% FEC and about 70 wt% EMC as the electrolyte in order to yield the predictable result of a functional lithium ion battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 EC density 1.32 g/mL, DEC density 0.975 g/mL, FEC density 1.454 g/mL.